By the Court.
There was no error in excluding the testimony offered. The statute upon which the indictment is founded, declares it to be unlawful for any person or persons to use or employ, or attempt to use or employ, except upon premises owned by such person or persons, ferrets for the purpose of catching rabbits, or driving *667them from their burrows or hiding-places. This provision of the statute does not prohibit the owner of premises fi’om employing or using feri’ets forthepui'pose of catching rabbits thereon, but it -does prohibit all others, not acting for him, to use or employ them on his premises for such purpose; and his mere permission does not excuse their act, nor affect its criminal character. ■ The exception in the statute is limited to the use and employment of ferrets by the owner of the pi’emises on which the hunting takes place, and is personal to him, and those acting for him. This construction of the statute is fully supported, when considered in connection with the act of February 27,1873 (70 Ohio L. 52), and the act of April 20, 1874 (71 Ohio L. 147).

Writ disallowed.

Gilmore, J., dissented.